THE COURT.
The facts and issues involved in this proceeding are substantially similar to those presented in Caminetti v. Superior Court, S. F. 16479 (ante, p. 838 [108 Pac. (2d) 911]), this day decided. There are but two variations of fact which need be mentioned.  First, the commissioner did not here execute a prior written declaration of removal of the principal office of the insurance company involved, though the “general journal and the ledger” of the company were removed to Los Angeles. In view of the reasoning and conclusion in the cited case, however, the absence of a prior written declaration of removal of the principal office of the company does not require a different disposition of this cause.
*851The second variation of fact has to do with the actual transfer of the conservatorship proceeding by the respondent court to Los Angeles County and the subsequent purported retransfer thereof to the respondent court. In view of what we have said in the cited case, we need not here pass upon the propriety of the retransfer.
It may be noted that this proceeding does not present the issue common to the two proceedings entitled Caminetti v. Superior Court, S. F. 16479 (ante, p. 838 [108 Pac. (2d) 911]) and S. F. 16480 (post, p. 852 [108 Pac. (2d) 919]), having to do with the transfer of a conservatorship proceeding commenced in either San Francisco or Los Angeles Counties to the other of said named counties.
For the reasons advanced in and upon the authority of Caminetti v. Superior Court, S. F. 16479, this day decided, let peremptory writs of prohibition and mandate issue respectively restraining the respondent Superior Court from taking any further steps or proceedings in the conservatorship proceeding pending therein, and directing it to transfer the same to the Superior Court in and for the County of Los Angeles.
Gibson, C. J., did not participate in the decision.
Rehearing denied.